       Case: 1:20-cv-00673 Document #: 1 Filed: 01/30/20 Page 1 of 9 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

JENNIFER SIMS,

        Plaintiff,                                       Case No.

v.
                                                         COMPLAINT
NASCOTE INDUSTRIES, INC.,
                                                         JURY DEMANDED
        Defendant.


        Now comes the Plaintiff, JENNIFER SIMS, by and through her attorneys, and for her

Complaint against the Defendant, NASCOTE INDUSTRIES, INC., Plaintiff alleges and states

as follows:

                                    PRELIMINARY STATEMENT

        1.      This is an action for damages and equitable and injunctive relief for violations of

the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., and the Family and

Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq.

        2.      Plaintiff contends that she is an individual within the meaning of the FMLA, that

Defendant willfully retaliated against Plaintiff for exercising her rights under the FMLA and

discharged her because of his exercise of her rights, in violation of the FMLA.

        3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

        4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Defendant

resides in this district and a substantial part of the events and omissions giving rise to Plaintiff’s

claims occurred in this District.

        5.      All conditions precedent to this Court’s jurisdiction have occurred or have been

complied with. Specifically:
       Case: 1:20-cv-00673 Document #: 1 Filed: 01/30/20 Page 2 of 9 PageID #:1




               a.      Plaintiff filed a Charge of Discrimination, number 440-2020-00615, with

                       the Equal Employment Opportunity Commission (“EEOC”) on October 25,

                       2019.

               b.      The EEOC issued a Notice of Suit Rights to Plaintiff for said charge on

                       November 8, 2019, which was received by Plaintiff’s attorneys on

                       November 16, 2019.

                                            PARTIES

        6.     Plaintiff is an individual who was at all relevant times residing in Poplar Grove,

Illinois.

        7.     On information and belief, Defendant is a corporation of the State of Delaware,

which is registered with the Secretary of State to do business in Illinois, whose principal place of

business is located in Troy, Michigan, and which operates a facility in Belvidere, Illinois.

        8.     Plaintiff and Defendant are also both “persons” as defined in 29 U.S.C. § 2611(8),

as they are “an individual, partnership, association, corporation, business trust, legal

representative, or any organized group of persons.”

        9.     Defendant is an “employer” as defined in 42 U.S.C. § 12111(5)(A), as it is a person

engaged in an industry affecting commerce who has 15 or more employees for each working day

in each of 20 or more calendar weeks in the current or preceding calendar year.

        10.    Defendant is also an “employer” as defined in 29 U.S.C § 2611(4)(i), as it is “any

person engaged in commerce or in any industry or activity affecting commerce who employs 50

or more employees for each working day during each of 20 or more calendar workweeks in the

current or preceding calendar year.”

        11.    Plaintiff is an “employee” as defined in 42 U.S.C. § 12111(4), as she is an



                                                 2
       Case: 1:20-cv-00673 Document #: 1 Filed: 01/30/20 Page 3 of 9 PageID #:1




individual employed by an employer.

       12.     Plaintiff is an “eligible employee” as defined in 29 U.S.C. § 2611(2)(A), as she

was an employee who had been employed “for at least 12 months by the employer with respect to

whom leave [had been] requested” and “for at least 1,250 hours of service with such employer

during the previous 12-month period.”

       13.     Plaintiff was a “qualified individual” as defined in 42 U.S.C. § 12111(8), as she

was an individual who, with or without reasonable accommodation, could perform the essential

functions of the employment position that he held.

                                      BACKGROUND FACTS

       14.     Plaintiff began her employment with Defendant on or about October 30, 2017.

       15.     Plaintiff’s most recent position with Defendant was as a front fascia assembly

worker.

       16.     Throughout her employment with Defendant, Plaintiff performed the duties of her

job to all legitimate expectations.

       17.     Plaintiff has suffered from systemic lupus erythematous (“SLE”), idiopathic

thrombocytopenic purpura (“ITP”), and arthritis since approximately August 9, 2016.

       18.     Plaintiff suffered from numerous flare-ups of her SLE in the Spring of 2019.

       19.     Plaintiff’s symptoms during such flare-ups include significant joint and muscle

pain, difficulty concentrating, and fatigue.

       20.     During such flare-ups, Plaintiff is unable to perform tasks which require prolonged

standing and/or walking.

       21.     Plaintiff’s episodic flare-ups require periodic visits to her doctor and, accordingly,

brief periods of inactivity lasting approximately 1-3 days per episode.



                                                 3
       Case: 1:20-cv-00673 Document #: 1 Filed: 01/30/20 Page 4 of 9 PageID #:1




       22.     Plaintiff notified Defendant in advance of any medical appointments that required

her to miss work.

       23.     Plaintiff applied, and was approved for, intermittent FMLA leave to treat flare-ups

of her condition.

       24.     Despite being approved for intermittent FMLA leave, Defendant repeatedly

required Plaintiff to produce further evidence of her disabilities and/or conditions, cast aspersions

on her motivations for taking said leave, and erroneously claimed that she was on “several

narcotics.”

       25.     Plaintiff provided all documentation required by law to Defendant for her

intermittent FMLA leave.

       26.     On or about July 5, 2019, Plaintiff took FMLA leave for an episodic flare-up, which

temporarily required her to refrain from prolonged standing and walking, as recommended by her

physician.

       27.     Despite having been previously approved for that intermittent FMLA leave,

Defendant demanded further proof of the necessity for such leave. Defendant further told Plaintiff

that if she did not provide a doctor’s letter with such proof by 2:00 p.m. on August 8, 2019, her

employment would be terminated.

       28.     Plaintiff provided Defendant with a letter from her physician which stated that her

absence was due to a flare-up of her condition, for which her FMLA leave had previously been

approved.

       29.     Defendant still terminated Plaintiff’s employment on August 9, 2019.

       30.     At the time of her termination, Plaintiff had used approximately 190 of the 480

hours of FMLA leave allotted to her per year.



                                                  4
      Case: 1:20-cv-00673 Document #: 1 Filed: 01/30/20 Page 5 of 9 PageID #:1




       31.       To Plaintiff’s knowledge, Defendant has not subjected any other employee to

similar treatment under similar circumstances.

                                 COUNT I
             VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

       32.        Plaintiff incorporates all of the allegations and statements contained in paragraphs

1 through 31 above as if reiterated herein.

       33.        Plaintiff has a disability or disabilities as defined by 42 U.S.C. § 12102(1).

       34.        Plaintiff is qualified to perform the essential functions of her job, with the

reasonable accommodation of periodic, short, temporary absences from work during flare-ups or

her condition.

       35.        Defendant intentionally discriminated against Plaintiff on the basis of her

disability in one or more of the following ways:

                  a.     Refusing to recognize her physician’s recommendations and requests for

                         reasonable accommodations;

                  b.     Requiring her to provide more proof of the nature of her condition than

                         that which is required by law;

                  c.     Retaliating against her for requesting and availing herself of a reasonable

                         accommodation;

                  d.     Terminating her employment because of her disability; and

                  e.     Terminating her employment for requesting and availing herself of a

                         reasonable accommodation.

       36.        Defendant would not have taken adverse action against Plaintiff in the absence of

her documented disability.

       37.       Defendant’s actions were in willful and wanton violation of Plaintiff’s rights.

                                                   5
       Case: 1:20-cv-00673 Document #: 1 Filed: 01/30/20 Page 6 of 9 PageID #:1




       38.     Defendant, through its employees, agents, and/or authorized representatives, knew

that its discriminatory treatment of Plaintiff because of her disabilities violated the ADA.

       39.     This is a proceeding for declaratory judgment as to Plaintiff’s right of a permanent

injunction restraining Defendant from maintaining a policy, practice, usage, or custom of

discriminating against Plaintiff because of her disabilities with respect to compensation, terms,

conditions, and/or privileges of employment, depriving Plaintiff of equal employment

opportunities, and otherwise adversely affecting her status as an employee, because of her

disabilities. This Complaint also seeks restitution to Plaintiff for the denial of all of her rights,

privileges, benefits, and income that would have been received by her, but for Defendant’s

unlawful and illegal discriminatory acts and practices.

       40.     Plaintiff has no plain, adequate or complete remedy at law to address the wrongs

alleged herein, and this suit for injunctive relief is her only means of securing adequate relief.

Plaintiff is now suffering and will continue to suffer irreparable injury from Defendant’s policy,

practice, custom, and usage as set forth herein, unless and until it is enjoined by the Court

                                 COUNT II
              VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT

       41.     Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 40 above as if fully reiterated herein.

       42.     The acts and conduct of Defendant as aforesaid were in willful violation of the

FMLA. Said statute imposes certain duties upon Defendant concerning retaliation against persons,

such as Plaintiff, on the basis of their exercise of FMLA leave and the prohibition of said

retaliation. Said statutes were intended to prevent the type of injury and damage herein set forth.

       43.     By the acts and conduct described above, Defendant was willfully in violation of

said statutes, and knew about, or should have known about, and failed to investigate, prevent, or

                                                  6
       Case: 1:20-cv-00673 Document #: 1 Filed: 01/30/20 Page 7 of 9 PageID #:1




remedy the retaliation. The acts of retaliation described herein were sufficiently pervasive so as to

alter the conditions of employment and created an abusive working environment. When Plaintiff

was retaliated against, Plaintiff’s exercise of her FMLA leave was a substantial motivating factor

and/or motivating reason in Defendant’s conduct.

       44.     By the aforesaid acts and conduct of Defendant, Plaintiff has been directly and

legally caused to suffer actual damages pursuant to 29 U.S.C. § 2617 including, but not limited

to, loss of earnings and future earning capacity, attorneys’ fees, and other pecuniary loss not

presently ascertained.

       45.     The aforementioned acts of Defendant were willful, wanton, malicious, intentional,

oppressive, and despicable and were done in willful and conscious disregard of the rights, welfare

and safety of Plaintiff, and were done by managerial agents and employees of Defendant and with

the express knowledge, consent, and ratification of managerial agents and employees of

Defendant, thereby justifying an award of punitive and exemplary damages in an amount to be

determined at the time of trial.

       46.     As a result of the acts of Defendant as alleged herein, Plaintiff is entitled to

reasonable attorneys’ fees and costs of said suit as specifically provided in 29 U.S. C. §2617(a)(3).

       Wherefore, Plaintiff, JENNIFER SIMS, respectfully prays this Honorable Court enter

judgment against Defendant, NASCOTE INDUSTRIES, INC., as follows:

               a.        Declaring the Defendant’s practices complained of herein unlawful and in

                         violation of the ADA and the FMLA;

               b.        Permanently enjoining Defendant, its agents, successors, officers,

                         employees, representatives, attorneys, and those acting in concert with it or

                         them from engaging in the unlawful practices, policies, customs, and



                                                   7
Case: 1:20-cv-00673 Document #: 1 Filed: 01/30/20 Page 8 of 9 PageID #:1




             usages set forth herein, and from continuing any and all practices shown to

             be in violation of applicable law;

       c.    Ordering modification or elimination of the practices, policies, customs and

             usages set forth herein and all other such practices shown to be in violation

             of applicable law, ensuring Defendant will not continue to discriminate or

             retaliate against employees on the basis of disability, or retaliate against

             employees for exercising their rights under the FMLA;

       d.    Immediately assigning Plaintiff to the position she would now be occupying

             but for the discriminatory and retaliatory practices of Defendant, and

             adjusting the wage rates, salaries, bonuses, and benefits for Plaintiff to

             those which she would have received but for the discriminatory and

             retaliatory practices of Defendant, or awarding Plaintiff front-end and

             future pay;

       e.    Compensating and making Plaintiff whole for all earnings, wages, bonuses,

             and other benefits that Plaintiff would have received but for the

             discriminatory and retaliatory practices of Defendant and the willful

             violations of Defendant;

       f.    Compensating and making Plaintiff whole for all other damages Plaintiff

             incurred as a result of the discriminatory and retaliatory practices of

             Defendant, and the willful violations of Defendant;

       g.    Awarding Plaintiff all witness fees, court costs, and other litigation costs

             incurred in this Action, including reasonable attorneys’ fees; and

       h.    Awarding Plaintiff compensatory, liquidated, and/or punitive damages, as



                                        8
       Case: 1:20-cv-00673 Document #: 1 Filed: 01/30/20 Page 9 of 9 PageID #:1




                       allowed by law; and

               i.      Granting such other relief as may be just and proper.


                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues in this action so triable, except for any issues

relating to the amount of attorneys’ fees and litigation costs to be awarded should Plaintiff prevail

on any of her claims in this action.



                                             RESPECTFULLY SUBMITTED,

                                             JENNIFER SIMS

                                             By:       /s/ David B. Levin
                                                       Attorney for Plaintiff
                                                       Illinois Attorney No. 6212141
                                                       Law Offices of Todd M. Friedman, P.C.
                                                       333 Skokie Blvd., Suite 103
                                                       Northbrook, Illinois 60062
                                                       Phone: (224) 218-0882
                                                       Fax: (866) 633-0228
                                                       dlevin@toddflaw.com




                                                   9
